Citation Nr: 1315636	
Decision Date: 05/13/13    Archive Date: 05/15/13

DOCKET NO.  09-50 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an effective date earlier than May 13, 2007, for the award of service connection for tinnitus.  

2.  Whether a May 1969 rating decision, which awarded service connection for bilateral high frequency hearing loss (sensorineural), should be revised or reversed on the grounds of clear and unmistakable error (CUE).

3.  Entitlement to service connection for ankylosis of the bilateral hips and knees.

4.  Entitlement to service connection for dislocation and subluxation of the bilateral hips.

5.  Entitlement to service connection for obstructive sleep apnea claimed as due to joint pain. 

6.  Entitlement to an increased evaluation for bilateral hearing loss.

7.  Entitlement to service connection for rheumatoid arthritis of the bilateral hips and knees.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had active service from July 1964 to January 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO).  That rating decision granted service connection for tinnitus effective on May 13, 2008.  The Veteran filed a notice of disagreement (NOD) in February 2009 disagreeing with the effective date assigned.  He has not withdrawn his appeal as to that issue.  

Also on appeal is a May 2007 rating decision, which addressed the following issues:  (1) entitlement to an increased evaluation for traumatic arthritis, both knees; 
(2) entitlement to an increased evaluation for bilateral hearing loss; (3) entitlement to an increased evaluation for hookworm infestation, history of; and (4) entitlement to an increased evaluation for fever of unknown origin, recurrent.  The Veteran perfected an appeal on issues (1) and (2).  

An October 2009 rating decision, which is also on appeal, denied the following issues:  (1) service connection for rheumatoid arthritis of the bilateral hips and knees; (2) service connection for ankylosis of the bilateral hips and knees; 
(3) service connection for dislocation and subluxation of the bilateral hips; and 
(4) service connection for obstructive sleep apnea claimed as due to joint pain.  The Veteran perfected his appeal as to all of these issue by filing an October 2010 VA Form 9.  

The RO then issued a rating decision in May 2010 reaching the following two determinations:  (1) granting service connection for left knee instability with an evaluation of 20 percent effective June 1, 2009, and (2) denying service connection for right knee instability.  In May 2010, the Veteran disagreed with the effective date assigned for left knee instability.  The RO issued a SOC in February 2011, and the Veteran perfected his appeal by filing a VA Form 9 in March 2011.  

The Veteran testified at an RO hearing in November 2010.  A transcript of the hearing is associated with the claims file.  At the hearing, he made clear that the May 2010 rating decision satisfied his appeal as to the claim for a higher rating for the right knee, as first decided in the May 2007 rating decision.  Because that issue was fully resolved to his satisfaction, it was no longer in appellate status from that time.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).

In a June 2011 rating decision, the RO decided in pertinent part that (1) a clear and unmistakable error was found in the assigned effective date for service connection for tinnitus, and a retroactive increased evaluation to 10 percent disabling was established from May 13, 2007; and (2) a rating decision of May 29, 1969, was not clearly and unmistakably erroneous in not addressing a claim for service connection for tinnitus.  The RO informed the Veteran that he needed to file a separate NOD to appeal the CUE issue, because that issue had not previously been decided by the RO.  He filed an NOD in August 2011.  

The Veteran testified before the undersigned in a hearing at the RO in March 2013.  A transcript of the hearing has been associated with the claims file.  

At the Board hearing, the Veteran submitted additional pertinent evidence in support of his appeal.  Because he waived initial RO jurisdiction of this evidence, the Board has accepted it for inclusion into the record on appeal.  See 38 C.F.R. 
§§ 20.800; 20.1304.

Virtual VA shows that the Veteran's service treatment records (STRs) were archived into the electronic file in March 2013.  Although this date is after the most recent adjudication of the case by the RO, the STRs in Virtual VA are exact duplicates of the paper copies already of record.  As such, a waiver of RO jurisdiction is not necessary.  38 C.F.R. § 20.1304(c); see Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

The issue of whether there was CUE in a May 1969 rating decision for assignment of a noncompensable rating for hearing loss was raised by the Veteran in a March 2013 statement.  This motion has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  To be clear, this is not the same CUE issue being remanded below.  Rather, this is a challenge to whether the RO should have assigned a higher rating for hearing loss without regard to tinnitus.  See Jarrell v. Nicholson, 20 Vet. App. 326, 333 (2006) (en banc) ("[E]ach wholly distinct and different CUE theory underlying a request for revision is a separate matter . . .[which] must be presented to and adjudicated by the RO in the first instance.").

The issues of (1) entitlement to an effective date earlier than May 13, 2007, for the award of service connection for tinnitus, and (2) whether a May 1969 rating decision, which awarded service connection for bilateral high frequency hearing loss (sensorineural), should be revised or reversed on the grounds of CUE, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In March 2012, the Veteran withdrew his appeal as to the issues of entitlement to service connection for (a) ankylosis of the bilateral hips and knees; (b) dislocation and subluxation of the bilateral hips; and (c) obstructive sleep apnea claimed as due to joint pain. 

2.  In November 2010, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal as to the issues of entitlement to a higher evaluation for bilateral hearing loss and for service connection for rheumatoid arthritis of the bilateral hips and knees.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran have been met as to the issue of entitlement to service connection for ankylosis of the bilateral hips and knees.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).

2.  The criteria for withdrawal of an appeal by the Veteran have been met as to the issue of entitlement to service connection for dislocation and subluxation of the bilateral hips.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).

3.  The criteria for withdrawal of an appeal by the Veteran have been met as to the issue of entitlement to service connection for obstructive sleep apnea claimed as due to joint pain.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).

4.  The criteria for withdrawal of an appeal by the Veteran have been met as to the issue of entitlement to an increased evaluation for bilateral hearing loss.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).

5.  The criteria for withdrawal of an appeal by the Veteran have been met as to the issue of entitlement to service connection for rheumatoid arthritis of the bilateral hips and knees.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.   Until the appeal is transferred to the Board, an appeal withdrawal is effective when received by the agency of original jurisdiction.  38 C.F.R. § 20.204.  Thereafter, it is not effective until received by the Board. 38 C.F.R. § 20.204.   

In the present case, the Veteran withdrew his appeal in November 2010 on the issues of entitlement to an increased evaluation for bilateral hearing loss and of service connection for rheumatoid arthritis of the bilateral hips and knees.  Then in March 2012 he made clear that he wished to withdraw all remaining appeals except for the issues regarding tinnitus.  The Board has identified these issues to consist of entitlement to service connection for (1) ankylosis of the bilateral hips and knees; (2) dislocation and subluxation of the bilateral hips; and (3) obstructive sleep apnea claimed as due to joint pain.  

For these reasons, there remain no allegations of errors of fact or law for appellate consideration on those issues.  Accordingly, the Board does not have jurisdiction to review them, and the appeal as to those issues is dismissed.  The Board recognizes that these withdrawals were effective prior to when the appeal was transferred to the Board.  See 38 C.F.R. § 20.204.  Nonetheless, the Board's instant action is necessary to clarify the present jurisdictional status of the issues.  


ORDER

The appeal is dismissed as to the claim of entitlement to service connection for ankylosis of the bilateral hips and knees.

The appeal is dismissed as to the claim of entitlement to service connection for dislocation and subluxation of the bilateral hips.

The appeal is dismissed as to the claim of entitlement to service connection for obstructive sleep apnea claimed as due to joint pain. 

The appeal is dismissed as to the claim of entitlement to an increased evaluation for bilateral hearing loss.

The appeal is dismissed as to the claim of entitlement to service connection for rheumatoid arthritis of the bilateral hips and knees.


REMAND

The Board finds that two issues now on appeal must be remanded for further development:  (1) entitlement to an effective date earlier than May 13, 2007, for the award of service connection for tinnitus, and (2) whether a May 1969 rating decision, which awarded service connection for bilateral high frequency hearing loss (sensorineural), should be revised or reversed on the grounds of clear and unmistakable error (CUE).

Preliminarily, the Board observes that further evidentiary development should be undertaken.  In particular, further attempts should be taken to attempt to obtain the Veteran's complete VA treatment records.  At present, his VA treatment records since September 2004 have been obtained.  However, the Veteran has made clear that he first obtained treatment with VA much earlier.  The Board recognizes that the RO sent a request in December 2009 to a VA facility for all of the Veteran's records beginning from January 1970.  All available records from September 2004 were obtained.  The Dallas VA medical center clarified in March 2010 that there were no records prior to September 2004.  The RO's development was consistent with an October 2009 Release signed by the Veteran indicating treatment since 1970 at that facility.  Nonetheless, the claims file shows that he moved from New York to Texas in March 1971, and he wrote in a December 2009 statement that he had treatment in 1969 at two different VA facilities in New York (VAMC Brooklyn and VA Hospital in Ft. Frampton).  These records from New York have not been obtained.  

With regard to the CUE issue, remand is necessary to afford the RO an opportunity to issue a statement of the case (SOC).  Specifically, the Board again observes that a June 2011 rating decision determined that a rating decision of May 29, 1969, was not clearly and unmistakably erroneous in not addressing a claim for service connection for tinnitus.  Via this rating decision, the RO informed the Veteran that he needed to file a separate NOD to appeal the CUE issue, because that issue had not previously been decided by the RO.  VA received the Veteran's NOD regarding the June 2011 rating decision in August 2011.  A SOC was not thereafter issued.  

In cases before the Board in which a claimant has timely filed a NOD with a determination of the AOJ on a claim, but the record reflects that the AOJ has not subsequently granted the claim in full and has not furnished the claimant with a SOC, the Board shall remand the claim to the AOJ with instructions to prepare and issue a SOC.  38 CFR § 19.9(c); see also Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  Consequently, the Board has no discretion and is required to remand this issue to the RO for the issuance of an SOC.  38 C.F.R. § 19.9(c); see also Manlincon, 12 Vet. App. at 240-41.

The issue of entitlement to an effective date earlier than May 13, 2007, for the award of service connection for tinnitus, is intertwined with the remanded motion for CUE.  In other words, any favorable resolution on the CUE issue would have a "significant impact" upon the earlier effective date claim, and that impact in turn would render any review by this Board on the latter issue meaningless and a waste of judicial resources.  Therefore, both claims must be remanded together.  Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) overruled on other grounds by Tyrues v. Shinseki, 23 Vet. App. 166 (2009)(en banc), aff'd, 631 F.3d 1380, 1383 (Fed.Cir.2011), vacated and remanded for reconsideration, 132 S.Ct. 75 (2011), modified, 26 Vet. App. 31 (2012).

The Board wishes to make clear, however, that by remanding the case, no suggestion, either legal or factual, is being made as to the final outcome warranted for either issue.  

Accordingly, the case is REMANDED for the following actions:

1.   Make as many attempts as necessary to attempt to obtain all outstanding VA treatment records, including those beginning in 1969 in New York.  These attempts should end only when it is affirmatively determined that the records sought do not exist or that further efforts to obtain the records would be futile.  If VA is unable to obtain these records, the Veteran and his representative must be notified in accordance with 38 C.F.R. § 3.159(e) (2012).

2.  Issue the Veteran a SOC addressing the issue of whether a May 1969 rating decision, which awarded service connection for bilateral high frequency hearing loss (sensorineural), should be revised or reversed on the grounds of  CUE.  The SOC must include (a) a summary of the evidence in the case relating to the issues; (b) a summary of the applicable laws and regulations, with appropriate citations, and a discussion of how such laws and regulations affect the determination; and (c) the AOJ's determination on each issue and the reasons for each such determination.  The SOC should also include a complete description of the Veteran's rights and responsibilities in perfecting an appeal on this issue, and afford him an appropriate time period to respond.  

Thereafter, if the Veteran files a timely substantive appeal (VA Form 9) on the issue, undertake any further action indicated, and then readjudicate the claim in light of the entire evidentiary record, and then issue a supplemental statement of the case (SSOC), if indicated.

3.  Next, unless the issue is fully resolved in the Veteran's favor, readjudicate the remanded claim of entitlement to an effective date earlier than May 13, 2007, for the award of service connection for tinnitus, with consideration of all pertinent evidence and legal authority and addressing all relevant theories of entitlement.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative, if any, an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations.  The Veteran should be afforded the appropriate time period to respond.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
Paul Sorisio
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


